DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 2/9/2022 has been entered. Claims 1 and 15-16 were amended, and claims 3-4, 7-8, 10-11, and 14 were canceled. Thus, claims 1-2, 5-6, 9, 12-13, and 15-16 are pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Prien (US 2,052,656) in view of Marten (US 2006/0084893 A1).
Regarding claim 1, Prien discloses a variable compression roller apparatus (massage machine with various ways of exerting pressure) (page 1, lines 5-10), comprising: 
a compression member (roller 29) (Fig. 1) having a first end (left portion of roller stretching from the left terminal end of roller 29 to the edge before the concave section) (Fig. 1; annotated Image 1 below) and an opposing second end (right portion of roller stretching from the right terminal end of roller 29 to the edge before the concave section) (Fig. 1; annotated Image 1 below) and a recessed portion disposed between the first and second ends (portion between the leftmost and rightmost rings 21) (Fig. 1; annotated Image 1 below), the recessed portion having a plurality of application zones configured to receive and apply a positive pressure to a target area of a user's body (roller 29 rotates, and thus contacts a user with different portions of the recessed portion during use; see annotated Image 2 below for examples of zones) (Fig. 1; page 2, left column, lines 8-10; Image 2 below) and a sidewall inclined with respect to a central axis (walls of roller 29 between the rings are curved and thus inclined with respect to a longitudinal axis) (Fig. 1; annotated Image 1 below);
a plurality of lateral pressure strips including a first lateral pressure strip at the first end and a second lateral pressure strip at the second end (concave structure from the edge of the left cylinder end to the left ring, and the concave structure from the edge of the right cylinder end to the right ring) (see annotated Image 1 below), each lateral pressure strip configured to apply a positive lateral pressure to the received target area (the left and right concave structures and the rings 21 apply a massage force to a user) (see annotated Image 1 below; page 2, left column, lines 54-56); and
a plurality of variable pressure strips (pressure disks 20) (Fig. 1; page 2, left column, lines 73-74) including a first variable pressure strip having a plurality of first pressure application members (pressure disks 20 at the left half of the roller 29) (Fig. 1) and a second variable pressure strip having a plurality of second pressure application members (pressure disks 20 at the right half of the roller 29) (Fig. 1), 
wherein the recessed portion applies a first positive pressure to the received target area when in a first pressure application zone and a second positive pressure when in a second pressure application zone, the first positive pressure different than the second positive pressure (the pressure applied by the roller is dependent upon the weight applied to the roller, which can vary with the movement of a user; assuming the weight applied is constant and with the knowledge that pressure is equal to force divided by area, the lesser contact area of the second application zone as shown in Image 2 below would result in a higher pressure than the greater contact area of the first application zone), 
and wherein a positive pressure applied to the target area by the plurality of variable pressure strips within the recessed portion is a variable positive compressive pressure which varies when the compression member is rotated about the central axis (pressure disks 20 are rounded, and thus would apply greater pressure at the top than bottom of the sloping sides; the space between the pressure disks 20 would apply less pressure than that which is applied at a pressure disk 20; the pressure disks 20 are offset from each other’s locations, and thus would provide pressure to different locations of a user) (Figs. 1, 4-5) as a distance between the first and second variable pressure strips gradually decreases (rings 21 are skewed and thus the length of the recessed portion in a first application zone is greater than the length of the second application zone as seen in Image 2 below due to the skew of the rings 21; the differences in length allow for the distance between pressure disks 20 closest to respective rings 21 to similarly vary) (Fig. 1; Images 1-2 below). 
Prien does not disclose the plurality of first pressure application members disposed in a first line parallel to the first lateral pressure strip and the plurality of second pressure application members disposed in a second line parallel to the second lateral pressure strip.
However, Marten teaches a massage device (Marten; abstract) including the plurality of first pressure application members disposed in a first line and the plurality of second pressure application members disposed in a second line (massage elements are close-packed, which thereby forms diagonal lines of massage elements as shown in annotated Image 3 below) (Marten; abstract; para. [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Prien application members by including enough additional application members such that the plurality of first pressure application members are disposed in a first line and the plurality of second pressure application members are disposed in a second line, as taught by Marten, for the purpose of providing a close-packed structure which both prevents accidental injury from digits being inserted between application members and provides a generally uniform underlying support (Marten; abstract; para. [0071]). 
With this modification, the modified Prien device would also teach the plurality of first pressure application members disposed in a first line parallel to the first lateral pressure strip (Marten first variable pressure strip is angled at a diagonal, and thus is parallel to the left ring 21 of Prien) (see annotated Images 1, 3 below) and the plurality of second pressure application members disposed in a second line parallel to the second lateral pressure strip (Marten second variable pressure strip is angled at a diagonal, and thus is parallel to the right ring 21 of Prien) (see annotated Images 1, 3 below).

    PNG
    media_image1.png
    486
    1190
    media_image1.png
    Greyscale

Image 1. Zoomed in view of roller 29 from Prien Fig. 1 to show certain features.

    PNG
    media_image2.png
    583
    1113
    media_image2.png
    Greyscale

Image 2. Zoomed in view of roller 29 from Prien Fig. 1 to show two examples of pressure application zones.

    PNG
    media_image3.png
    583
    806
    media_image3.png
    Greyscale

Image 3. Annotation of Marten Fig. 5 to show how the variable pressure strips with application members would be arranged.
Regarding claim 2, the modified Prien device teaches wherein the positive pressure applied by the recessed portion on the received target area changes from the first positive pressure to the second positive pressure when the compression member is rotated from the first pressure application zone to the second pressure application zone (roller 29 can rotate, see Image 2 above for examples of zones of the recessed portion which would apply pressure when contacting a user) (Prien; Fig. 1; page 2, left column, lines 8-10; Image 2 above).
Regarding claim 5, the modified Prien device teaches wherein an amount of positive pressure applied by the recessed portion to the received target area varies when the compression member is rotated (roller 29 can rotate; area of the recessed portion contacting the user varies with rotation, thus pressure applied by the recessed portion would be varied) (Prien; Fig. 1; page 2, left column, lines 8-10; Images 1-2 above).
Regarding claim 6, the modified Prien device teaches wherein a distance between points on the recessed portion that are equidistant from a centerline of the compression member decreases from a first distance in the first pressure application zone to a second distance in the second pressure application zone (rings 21 are skewed and thus the shape of the recessed portion in between the rings is correspondingly skewed; the length of the sidewall of the recessed portion in a first application zone is greater than the length of the second application zone as seen in Image 2 above) (Prien; Fig. 1; Images 1-2 above).
Regarding claim 9, the modified Prien device teaches wherein a distance between the first lateral pressure strip to the second lateral pressure strip decreases from a first distance in the first pressure application zone to a second distance in the second pressure application zone (rings 21 are skewed and thus the distance between the leftmost and rightmost rings 21 changes from a greater first distance of the first application zone to the decreased second pressure application zone as seen in Image 2 above) (Prien; Fig. 1; Images 1-2 above).
Regarding claim 12, the modified Prien device teaches wherein the first and second variable pressure strips are configured to apply a release pattern of increasing to decreasing amounts of positive pressure to the received target area (pressure disks 20 are rounded, and thus would apply greater pressure at the top than the bottom of the sloping sides; there exists empty space between the adjacent spheres 52 of Marten, previously used to modify the Prien pressure disks 20 to be close packed, thus there would be less pressure applied to a user at the spaces between disks 20 than at the disks 20; when rotating, a target area of a user would experience a pattern of higher pressure at the disks 20 and lower pressure at the empty spaces between them) (Prien, Figs. 1, 4-5; Marten, Fig. 5, para. [0051]) when the compression member is rotated as the distance between the first and second variable pressure strips gradually decrease (first and second variable strips are angled, and thus the distance between them decreases with rotation) (see annotated Image 3 above).
Regarding claim 13, the modified Prien device teaches wherein a distance between the first variable pressure strip to the second variable pressure strip decreases from a first distance in the first pressure application zone to a second distance in the second pressure application zone (sidewall is divided into left and right portions by the middle ring 21; distance between a strip 19 or 20 on the left sidewall portion closest to the leftmost ring 21 and a strip 19 or 20 on the right sidewall portion near the middle ring 21 is greater in the first pressure application zone than the second due to the tilt of leftmost ring 21) (see annotated Image 2 above).
Regarding claim 15, the modified Prien device teaches wherein the compression member further includes a direct pressure bar member to apply a constant amount of direct positive pressure to the received target area, while the compression member is rotated (According to the Applicant’s Figs. 1-5, 7, 9A and specification paras. [0055-0056], a constant amount of pressure F4 can be applied by the direct pressure bar being a curved semi-spherical structure. Prien discloses a middle ring 21 which is a curved semi-spherical structure.) (Prien; Fig. 1).
Regarding claim 16, Prien discloses a method of using a variable compression roller apparatus (action of massage machine to exert pressure on muscles) (page 1, lines 5-10) comprising a compression member (roller 29) (Fig. 1) having a first end (left portion of roller stretching from the left terminal end of roller 29 to the edge before the concave section) (Fig. 1; annotated Image 1 above) and an opposing second end (right portion of roller stretching from the right terminal end of roller 29 to the edge before the concave section) (Fig. 1; annotated Image 1 above),
and a recessed portion disposed between the first and second ends (portion between the leftmost and rightmost rings 21) (Fig. 1; annotated Image 1 above), the recessed portion having a plurality of pressure application zones configured to receive and apply a positive pressure to a target area of a user's body (roller 29 rotated, and thus contacts a user with different portions of the recessed portion during use; see annotated Image 2 above for examples of zones) (Fig. 1; page 2, left column, lines 8-10; Image 2 above) 
and a sidewall inclined with respect to a central longitudinal axis (walls of roller 29 between the rings are curved and thus inclined with respect to a longitudinal axis) (Fig. 1; annotated Image 1 above);
a plurality of lateral pressure strips including a first lateral pressure strip and a second lateral pressure strip (leftmost and rightmost rings 21) (Fig. 1), each lateral pressure strip configured to apply a positive lateral pressure to the received target area (both rings 21 apply a massage force to a user) (Fig. 1; page 2, left column, lines 54-56); and
a plurality of variable pressure strips (suction cups 19 and pressure disks 20) (Fig. 1; page 2, left column, lines 73-74) including a first variable pressure strip having a plurality of first pressure application members (suction cups 19 and pressure disks 20 at the left half of the roller 29) (Fig. 1) and a second variable pressure strip having a plurality of second pressure application members (suction cups 19 and pressure disks 20 at the right half of the roller 29) (Fig. 1),
wherein the recessed portion applies a first positive pressure to the received target area when in a first zone and a second positive pressure when in a second zone, the first positive pressure different than the second positive pressure (the pressure applied by the roller is dependent upon the weight applied to the roller, which can vary with the movement of a user; assuming the weight applied is constant and with the knowledge that pressure is equal to force divided by area, the lesser contact area of the second application zone as shown in Image 2 above would result in a higher pressure than the greater contact area of the first application zone), and wherein a positive pressure applied to the target area by the plurality of variable pressure strips within the recessed portion is a variable compressive positive pressure which varies when the compression member is rotated about the central axis (pressure disks 20 are rounded, and thus would apply greater pressure at the top than the bottom of the sloping sides; the space between the pressure disks 20 would apply less pressure than that which is applied at a pressure disk 20; the pressure disks 20 are offset from each other’s locations, and thus would provide pressure to different locations of a user) (Figs. 1, 4-5) as a distance between the first and second variable pressure strips gradually decreases (rings 21 are skewed and thus the length of the recessed portion in a first application zone is greater than the length of the second application zone as seen in Image 2 above due to the skew of the rings 21; the differences in length allow for the distance between the pressure disks 20 closest to respective rings 21 to similarly vary) (Fig. 1; Images 1-2 above), the method comprising: 
placing the variable compression apparatus on a surface (rollers abut surfaces of frame portions 1, 1x) (Figs. 1, 3); 
placing a user's target area within the recessed portion of the compression member (patient’s body surface contacts the rollers; recessed portion of roller 29 is used to receive a patient’s shoulders) (page 2, left column, lines 33-36, lines 57-66);
and applying a positive pressure onto the compression member to rotate between the first positive pressure applied to the received target from the first zone and the second positive pressure applied to the received target area from the second zone (shaft 5, worm wheel 6, driving shaft 7, and motor 13 work together to rotate the rollers; pressure would be applied to roller 29 by its respective shaft 5 to rotate the roller, as shaft 5 is the portion physically in contact with the roller 29) (Figs. 1, 3; page 1, right column, lines 3-20), 
wherein a positive pressure applied to the target area by the recessed portion is a variable compressive positive pressure which varies when the compression member is rotated about the central longitudinal axis (the rotation of the roller 29 would bring a user into contact with different ‘zones’ of applied pressure, and the differing contact areas would allow for differing applied pressures assuming the weight of the user is held constant) (Image 2 above; page 2, right column, lines 23-37). 
Prien does not disclose the plurality of first pressure application members along a first line parallel to the first lateral pressure strip and the plurality of second pressure application members disposed in a second line parallel to the second lateral pressure strip.
However, Marten teaches a massage device (Marten; abstract) including the plurality of first pressure application members along a first line and the plurality of second pressure application members disposed in a second line  (massage elements are close-packed, which thereby forms diagonal lines of massage elements as shown in annotated Image 3 above) (Marten; abstract; para. [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Prien application members by including enough additional application members such that the plurality of first pressure application members are along a first line parallel and the plurality of second pressure application members are disposed in a second line, as taught by Marten, for the purpose of providing a close-packed structure which both prevents accidental injury from digits being inserted between application members and provides a generally uniform underlying support (Marten; abstract; para. [0071]). 
With this modification, the modified Prien device would also teach the plurality of first pressure application members along a first line parallel to the first lateral pressure strip (Marten first variable pressure strip is angled at a diagonal, and thus is parallel to the left ring 21 of Prien) (see annotated Images 1, 3 above) and the plurality of second pressure application members disposed in a second line parallel to the second lateral pressure strip (Marten second variable pressure strip is angled at a diagonal, and thus is parallel to the right ring 21 of Prien) (see annotated Images 1, 3 above).
Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive.
On page 6 of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the previous 35 U.S.C. 112(b) rejections. The Examiner agrees, and has thus withdrawn those rejections.
On pages 7-8, particularly on page 8 in the last paragraph, of the Applicant’s remarks, the Applicant argues that there is no reason to combine the Prien and Marten references, as Prien presents no risk of injury to a person’s digits by accidental insertion in between the pressure disks 20. However, the Examiner respectfully disagrees. As can be seen in Prien Fig. 1, there are spaces between the massage elements of pressure disks 20 and/or suction cups 19. As there are these spaces in Prien, a user touching the massage roller could conceivably accidentally insert their digits in between those spaces. Even if the roller is not specifically meant to massage the user’s hands and feet, a person’s hands and/or feet may still contact the roller. For example, a user may touch the roller with their hands while getting onto or getting up from the device, or when performing device maintenance. Therefore, there is reason to combine the Prien and Marten references to modify the Prien reference to have close-packed massage elements, as taught by Marten as detailed in the claim 1 and 16 rejections above, to prevent a user’s digits from getting stuck in those spaces (see Marten; abstract; para. [0051]). Moreover, the Examiner also provided additional motivation to combine Prien and Marten in that modifying Prien to have close-packed massage elements as taught by Marten to provide a generally uniform underlying support (see Marten; para. [0071]). As explained in Marten para. [0071], this means that a plurality of massage elements would be constantly underneath and in contact with the user while the roller rotates, thereby always providing the user with a massaging effect from the massage elements. Thus, there is motivation to combine the Prien and Marten references, and so the combination of Prien and Marten can still be used to teach the claimed invention. 
On page 9 in the second paragraph of the Applicant’s remarks, the Applicant argues that there is no structure underneath the spheres 52 of Marten to provide support while Prien has a roller underneath the pressure disks 20 to provide support, and thus there is no reason to combine the Prien and Marten references. However, the Examiner respectfully disagrees. In the Marten reference, the massage spheres 52 are mounted on support bars 50 which extend between and connect disks 46, 48 (see Marten; Figs. 1-2; para. [0047]), and are therefore structures which provide support underneath the spheres 52. Moreover, the “generally uniform underlying support” of Marten comes from the massage elements being close-packed, not the underlying structure. The “generally uniform underlying support” in Marten para. [0071] is recited to allow a user to be in constant contact with a plurality of massage elements. When Prien is modified to have the “generally uniform underlying support” of Marten, the Prien massage elements would also be close-packed so as to ensure a user is always in contact with a plurality of massage elements. Thus, there is reason to modify Prien with Marten, and therefore the combination can still be used to teach the claimed invention. 
On page 9 in the second-to-last paragraph of the Applicant’s remarks, the Applicant argues that the combination of Prien and Marten is impermissible hindsight. However, the Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Thus, as the modification of Prien with Marten only uses knowledge within the level of ordinary skill at the time the claimed invention was made (i.e. Marten; abstract; para. [0071]), the combination of references does not use impermissible hindsight.
On page 10 in the last paragraph of the Applicant’s remarks, the Applicant argues that it is unclear why anyone would want to isolate a line of massage elements from Marten and add the isolated line to Prien, thus the references cannot be used to teach the claimed limitation. However, the Examiner respectfully disagrees. The Examiner believes there might be a misunderstanding about how the Prien and Marten references were combined by the Examiner. The Examiner was not isolating a single line of massage elements from Marten and placing the line on the Prien roller. Rather, the Examiner modified the Prien massage elements to be close-packed, as taught by Marten, thereby forming diagonal lines parallel to the respective Prien rings 21 (see annotated Image 4 below for a rough illustration of how this would look). Thus, the modified Prien roller would teach the lines of pressure application members as claimed. 

    PNG
    media_image4.png
    421
    1036
    media_image4.png
    Greyscale

Image 4. Zoomed in view of roller 29 from Prien Fig. 1 annotated to roughly illustrate how the Prien roller could look after modification with the Marten reference. Some circles have been added in the sections next to each ring 21 to show exemplary additional massage elements which are close-packed. As seen with the rectangles, the close-packed circles/massage elements form lines parallel to their respective adjacent ring 21.
On page 11 in the second paragraph of the Applicant’s remarks, the Applicant argues that the Examiner has not shown how Prien modified by Marten would result in the lines of massaging spheres being disposed parallel to the left and right rings 21, and thus the current combination of references cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. The Examiner has roughly illustrated the Prien reference modified to have close-packed massage elements as taught by Marten in the annotated Image 4 above. As seen in this annotated Image 4, the massage elements are close-packed and adjacent to respective rings 21 to form diagonal lines of massage elements parallel to the respective rings 21. Thus, the combination of references can still teach the invention as currently claimed. 
On page 11 in the third paragraph of the Applicant’s remarks, the Applicant argues that the Examiner has not shown how the massaging spheres would comprises the variable pressure strip as the Examiner has only shown one view of the massage roller, and thus the current prior art of record cannot teach the claimed invention. However, the Examiner respectfully disagrees. As previously explained, the modified Prien reference would have close-packed massage elements. This means that the modified Prien reference would have massage elements directly adjacent to a respective ring 21 all around the roller as the roller rotates (see annotated Image 4 above to see the massage spheres directly adjacent to a respective ring 21, and imagine the roller rotating to show other spheres also directly adjacent to the ring 21), thereby forming a ring of massage elements parallel to a ring 21, as there would be a line of massage elements all directly adjacent to the ring 21 in the close-packed formation. Thus, the lines of pressure application elements in the modified Prien reference would be parallel to the lateral pressure strips or rings 21 as claimed, therefore the modified Prien reference can still teach the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JACQUELINE M PINDERSKI/		/RACHEL T SIPPEL/Examiner, Art Unit 3785		Primary Examiner, Art Unit 3785